12/09/2022



                                                                                           Case Number: DA 22-0653




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                       DA 22-0653

IN RE THE MARRIAGE OF:

CLAYTON A. LOONEY,

            Petitioner and Appellee,
                                                     ORDER OF MEDIATOR APPOINTMENT
      and

KIMONI OATEZ LOONEY,

            Respondent and Appellant.

        This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
        IT IS ORDERED THAT Shannon Colleen Hathaway, whose name appears next
on the list of attorneys desiring appointment as mediators for Domestic Relations appeals
which is maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the
mediation process required by M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
        DATED this December 9, 2022.




                                          Bowen Greenwood, Clerk of the Supreme Court

c:     Kiyomi Oatez Looney, kiyomioatez@gmail.com
       Jamie J. McKittrick, jjmckittrick@wandmlaw.com, admin@wandmlaw.com;
                              reception@wandmlaw.com
        Shannon Colleen Hathaway, shannon@hathaway-lawgroup.cpm;
                                     kate@dhlawgroupmt.com